USCA11 Case: 20-10498        Date Filed: 09/27/2021    Page: 1 of 13



                                                               [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 20-10498
                           ________________________

                       D.C. Docket No. 9:15-cv-80972-RAR



REGINALD EUGENE GRIMES, SR.,

                                                                 Plaintiff - Appellant,


                                       versus



OFFICER RICHARD ROTT,
STEVEN HEARN,
Federal Task Force Officer,
ANDREW TALLICHET,
Federal Task Force Officer,
ANTON FRANKS,
Federal Task Force Officer, et al.,

                                                               Defendants - Appellees,


DRUG ENFORCEMENT ADMINISTRATION,
FIVE UNKNOWN NAMED AGENTS OF FEDERAL TASK FORCE,
DAVID SANTANA,
Deputy U.S. Marshal, et al.,
         USCA11 Case: 20-10498        Date Filed: 09/27/2021    Page: 2 of 13




                                                                          Defendants.

                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                (September 27, 2021)

Before WILSON, ROSENBAUM, and HULL, Circuit Judges.

PER CURIAM:

      Reginald Grimes appeals the district court’s grant of judgment

notwithstanding the verdict after a jury returned a verdict finding that four

law-enforcement officers violated his Fourth Amendment right to be free from

excessive force. Grimes was apprehended after a traffic stop, as part of a

coordinated plan to arrest 19 individuals named in an indictment charging various

federal narcotics offenses. At trial, Grimes testified that (1) after he laid down

with his face on the ground, Officer Richard Rott handcuffed him, struck him on

the head, and forcibly held him down, and (2) for the next two-to-three minutes

other officers on the scene hit and kicked him. Grimes later identified the other

officers as Special Deputy U.S. Marshals Steven Hearn, Anton Franks, Andrew

Tallichet, Christian Baker, Bryan Parrett, David Santana, Jacob Sirmans, and

Rodney Vizzo.




                                           2
           USCA11 Case: 20-10498            Date Filed: 09/27/2021        Page: 3 of 13



       Following a four-day trial, the jury found that Grimes failed to prove his

claims against Baker, Santana, Sirmans, and Vizzo. 1 With respect to Rott, Hearn,

Tallichet, and Franks (collectively, Appellee Officers), the jury found in favor of

Grimes, awarding him no compensatory damages and $4,000 per officer in

punitive damages. The Appellee Officers moved for judgment notwithstanding the

verdict pursuant to Federal Rule of Civil Procedure 50(b). The district court

granted the motion, finding that Grimes sustained de minimis injuries, and that the

Appellee Officers were thus entitled to qualified immunity. The court also

expressed concern that there was insufficient evidence that any other officer

besides Rott was liable.

       Grimes argues on appeal that the district court erred in granting the motion

for judgment notwithstanding the verdict.2 Specifically, he argues that the district

court applied the wrong legal standard by assessing what force officers may use

before or during—rather than after—a legal arrest. He further argues that,

employing the correct standard, he presented sufficient evidence for the jury to

conclude that Hearn, Franks, and Tallichet violated Grimes’s right to be free of

excessive force. The Appellee Officers contend that we should uphold the district



1
 Parrett died in 2018 and was dismissed from the case before trial.
2
 Grimes argues in the alternative that he is entitled to a new trial because the district court, in
excluding as hearsay Grimes’s requests for medical assistance, erroneously required statements
made for the purpose of medical treatment to be recorded in formal medical records. Because
we reverse based on Grimes’s first argument, we do not reach his second argument.


                                                 3
          USCA11 Case: 20-10498      Date Filed: 09/27/2021    Page: 4 of 13



court’s judgment based on the alternative ground that the record contradicts

Grimes’s account of the events.

      Because we find that: (1) the officers were not entitled to qualified

immunity, (2) the record does not contradict Grimes’s account of the events, and

(3) there was sufficient evidence for the jury to find in Grimes’s favor with respect

to Hearn, Franks, and Tallichet, we reverse the district court’s order granting

judgment notwithstanding the verdict and remand to the district court to reinstate

the jury verdict.

                                          I.

      We review de novo a district court’s grant of a Rule 50(b) motion for

judgment notwithstanding the verdict, applying the same standard used by the

district court in considering such a motion. Carter v. City of Miami, 870 F.2d 578,

581 (11th Cir. 1989). A motion for judgment notwithstanding the verdict should

be granted only if, in viewing all the evidence and construing all inferences in the

light most favorable to the nonmoving party, the court finds no reasonable juror

could have reached the verdict returned. Ortega v. Schramm, 922 F.2d 684, 694–

95 (11th Cir. 1991) (per curiam).

                                         II.

      As an initial matter, we agree with Grimes that the district court improperly

determined that the Appellee Officers were entitled to qualified immunity because



                                          4
         USCA11 Case: 20-10498       Date Filed: 09/27/2021    Page: 5 of 13



Grimes suffered only de minimis injuries. Qualified immunity protects

government officials performing discretionary functions “from liability for civil

damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” See Harlow

v. Fitzgerald, 457 U.S. 800, 818 (1982). “We have repeatedly ruled that a police

officer violates the Fourth Amendment, and is denied qualified immunity, if he or

she uses gratuitous and excessive force against a suspect who is under control, not

resisting, and obeying commands.” Saunders v. Duke, 766 F.3d 1262, 1265 (11th

Cir. 2014); see, e.g., Hadley v. Gutierrez, 526 F.3d 1324, 1330 (11th Cir. 2008). In

Hadley, for example, we determined that the police officer used excessive force by

punching the plaintiff in the stomach while the plaintiff was handcuffed and not

resisting arrest. Hadley, 526 F.3d at 1330–31. Likewise, in Lee v. Ferraro, we

found excessive force where the police officer slammed the plaintiff’s head onto

the trunk of her car while she was handcuffed and not posing a threat to the officer.

284 F.3d 1188, 1198 (11th Cir. 2002).

      Our caselaw is also clear that “a police officer ha[s] a duty to intervene when

he witnesse[s] the use of excessive force and ha[s] the ability to intervene.”

Priester v. City of Riviera Beach, 208 F.3d 919, 927 (11th Cir. 2000); see also

Byrd v. Clark, 783 F.2d 1002, 1007 (11th Cir. 1986) (“If a police officer, whether

supervisory or not, fails or refuses to intervene when a constitutional violation such



                                          5
         USCA11 Case: 20-10498        Date Filed: 09/27/2021    Page: 6 of 13



as an unprovoked beating takes place in his presence, the officer is directly liable

under Section 1983.”). “Two minutes [is] long enough for a reasonable jury to

conclude that [an officer] had time to intervene . . . .” Priester, 208 F.3d at 925.

      To be sure, because officers are authorized to use some level of force to

make an arrest, the doctrine of qualified immunity generally protects officers from

liability for de minimis injuries incurred during the course of a lawful arrest. See

Nolin v. Isbell, 207 F.3d 1253, 1258–59 (11th Cir. 2000). But our caselaw tells us

that such protection is no longer available once the arrest is completed and the

suspect is handcuffed and compliant. See Hadley, 526 F.3d at 1329–34.

      Here, Grimes testified that Rott handcuffed him while he was on the ground,

and then Rott hit him, and that other officers then kicked and hit him while Rott

held him down, even though he did not resist arrest. He also testified that the

beating lasted between two and three minutes, during which time other officers

were present and did not intervene. Accepting Grimes’s version of events as true,

we find that Grimes’s beating after having surrendered and having been

handcuffed and compliant and the failure by any officers to intervene constitute a

per se Fourth Amendment violation, regardless of the scope of his injuries. As

such, none of the Appellee Officers who took part in the beating or stood by

without intervening is entitled to qualified immunity.




                                           6
          USCA11 Case: 20-10498       Date Filed: 09/27/2021     Page: 7 of 13



                                          III.

      The Appellee Officers rely on Scott v. Harris, 550 U.S. 372 (2007), to attack

the credibility of Grimes’s story. Scott tells us that a court need not accept as true

a plaintiff’s story that is so “blatantly contradicted by the record” that no

reasonable jury could believe it. Id. at 380. In Scott, the two opposing parties told

two different stories, but an unchallenged video recording “utterly discredited” the

plaintiff’s version of events. Id. Therefore, the Supreme Court explained, it did

not “need to adopt [the plaintiff’s] version of the facts for purposes of ruling on a

motion for summary judgment.” Id.

      Similarly here, the Appellee Officers attack Grimes’s version of events,

arguing that objective evidence renders Grimes’s testimony “utterly” incredible

because it proves that the officers did not beat him. The Appellee Officers point

first to a news video entered into evidence showing Grimes walking to and getting

into the police car, as the Appellee Officers put it, “fluidly” and without showing

any indication of pain or discomfort. Second is an audio recording of Grimes’s

interview at the DEA office, which, according to the Appellee Officers, “does not

sound like a man who has just been savagely beaten.” Third, the Appellee Officers

argue that Grimes’s booking photographs show only a minor scratch on his

forehead. And fourth, the Appellee Officers contend that Grimes’s medical

records do not reflect injuries consistent with having been beaten.



                                           7
          USCA11 Case: 20-10498      Date Filed: 09/27/2021   Page: 8 of 13




       The Appellee Officers’ arguments fail for several reasons. First, they ignore

objective evidence in the record that corroborates Grimes’s story that he was

beaten. This includes the intake form that an employee at the Palm Beach County

Jail filled out when a DEA officer escorted him there for processing, which stated:

       Grimes appeared to have a head injury. Nurse Langley was called to
       the Intake area to evaluate Grimes. Nurse Langley refused Grimes for
       process and instructed me and Federal Officer Linehan that Grimes had
       to be cleared by an outside physician.

The Appellee Officers also ignore portions of the emergency record that support

Grimes’s account, including a section titled “history of present illness,” which

stated:

       The patient presents with . . . multiple injuries to the face. The onset
       was just prior to arrival. The course/duration of symptoms is constant.
       Location: injury to the face and neck, back. The character of symptoms
       is pain and swelling. The degree at onset was moderate. The degree at
       present is moderate. Risk factors consist of none. Therapy today: none.
       Associated symptoms: none.          Additional history: Patient with
       [complaints of] facial injury. Patient was brought in by police for
       medical clearance. Patient was Hit on the face and has multiple
       contusion[s] to the face and lips.

Under “differential diagnosis,” the report stated, “facial contusion.” The

emergency room records also indicated that the physician evaluating Grimes

ordered a CAT scan (which was negative) and prescribed ibuprofen before clearing

him to return to the jail.




                                          8
          USCA11 Case: 20-10498        Date Filed: 09/27/2021     Page: 9 of 13



      Second, the Appellee Officers do not offer a video recording of the incident,

or any other type of objective evidence that “blatantly contradict[s]” Grimes’s

version of events. See Sears v. Roberts, 922 F.3d 1199, 1208 (11th Cir. 2019)

(vacating grant of summary judgment where defendant’s documentary evidence

did not blatantly contradict plaintiff’s story); Morton v. Kirkwood, 707 F.3d 1276,

1284 (11th Cir. 2013) (affirming denial of summary judgment where defendant’s

forensic evidence did not utterly discredit plaintiff’s story).

      Instead, the four pieces of evidence that the Appellee Officers put forward

do not answer the question of whether Grimes was beaten. The Appellee Officers,

in essence, ask us to infer that Grimes was not beaten because, after the incident,

he remained able to walk and laugh. But that Grimes was still able to walk and

laugh does not mean that he was not beaten earlier, and so the post-arrest video and

audio recordings do not directly contradict his testimony. Similarly, the Appellee

Officers downplay the injuries apparent in Grimes’s booking photo and ask us to

speculate that those injuries possibly could have been the result of a car accident.

And they ask us to ignore sections of his medical records that support Grimes’s

testimony, arguing that those parts are not as reliable as the parts that weigh against

him. But we decline to make any of those findings here, because we are “required

to leave the credibility determinations and the drawing of legitimate inferences to

the jury.” Khoury v. Miami-Dade Cnty. Sch. Bd., 4 F.4th 1118, 1128–29 (11th Cir.



                                           9
         USCA11 Case: 20-10498        Date Filed: 09/27/2021    Page: 10 of 13



2021). And we thus reject the argument that objective evidence in the record

blatantly contradicted Grimes’s testimony.

                                          IV.

      With that in mind, we view the facts in the light most favorable to Grimes

and conclude that there was sufficient evidence for the jury to find that Hearn,

Franks, and Tallichet violated Grimes’s Fourth Amendment rights. To assert a

Fourth Amendment claim based on excessive force, a plaintiff must show “(1) that

a seizure occurred and (2) that the forced used to effect the seizure was

unreasonable.” Troup v. Sarasota Cnty., 419 F.3d 1160, 1166 (11th Cir. 2005).

And, as previously explained, a police officer may also be liable for failure to

intervene when excessive force takes place in his presence if he is in a position to

intervene. Ensley v. Soper, 142 F.3d 1402, 1407 (11th Cir. 1998).

      A trial court must respect a jury verdict where it is supported by significant

evidence in the record. Priester, 208 F.3d at 924–25. If, on the plaintiff’s version

of the facts, there is a possibility that a reasonable jury could conclude that the

police officers used an objectively unreasonable amount of force, judgment

notwithstanding the verdict is inappropriate. Ortega, 922 F.2d at 695. A jury can

find against officers when there is sufficient evidence to infer that they were in the

immediate vicinity of a plaintiff at the time that the plaintiff was beaten. See

Velazquez v. City of Hialeah, 484 F.3d 1340, 1342 (11th Cir. 2007) (per curiam).



                                           10
         USCA11 Case: 20-10498       Date Filed: 09/27/2021    Page: 11 of 13



We have expressly rejected the notion that if a plaintiff “did not see who beat

him . . . there would be no evidence at trial from which a jury might assign liability

for the beating.” Id. “Were this the law, all that police officers would have to do

to use excessive force on an arrestee without fear of consequence would be to put a

bag over the arrestee’s head and administer the beating in silence.” Id.

      There was sufficient evidence for this jury to find that Hearn, Franks, and

Tallichet either joined or failed to stop the beating. At trial, Grimes, the eight law-

enforcement defendants, and three other law-enforcement officers testified about

what they did or did not see when Grimes was arrested. In many places, the

officers’ testimonies were inconsistent with each other as to the sequence of

events. Furthermore, taking all testimony in the light most favorable to the jury’s

verdict, Grimes’s basic story goes like this: members of the task force tried to

effect a traffic stop, but Grimes did not pull over right away. Eventually, he

stopped, exited his vehicle, and voluntarily got down on the ground and put his

hands above his head. At some point after that, Rick Rott came over and

handcuffed Grimes, who never resisted the handcuffing. Other officers had

already walked over by the time Grimes was in handcuffs. After Grimes was

handcuffed, Rott hit him in the head with an object shaped like a firearm, and other

officers began hitting and kicking him. The beating lasted two to three minutes.




                                          11
           USCA11 Case: 20-10498     Date Filed: 09/27/2021    Page: 12 of 13



      Indeed, according to James Hart, who was the deputy U.S. Marshal in

charge of the task force that day, his car came to a stop directly behind Grimes’s

car at the scene of the arrest, and Grimes was already on the ground, but not yet

handcuffed, when he got out of his car. Hearn was in the same car as Hart and

therefore arrived at the same time, which means before the handcuffing. And

Grimes has always maintained that the beating happened after he was handcuffed.

While Hearn testified that he did not see the arrest occur and first saw Grimes

when he was handcuffed and sitting on the curb, the jury still had sufficient other

testimony to find that Hearn was at the scene of the arrest at the time of the

beating.

      Similarly, Franks and Tallichet—who arrived at the scene in one car—both

provided testimony placing themselves at the scene of Grimes’s arrest shortly after

he was handcuffed. In addition, Hearn testified that Franks and Tallichet were

there very soon after he and Hart arrived. Thus, the jury had sufficient

circumstantial evidence to find that Franks and Tallichet were at the scene at the

time of the beating.

      We are not persuaded by Hearn’s, Franks’s, and Tallichet’s argument that

the judgment notwithstanding the verdict should be affirmed because Grimes could

not specifically identify them. Grimes alleged that Rott and five unknown federal

agents were present when he was handcuffed and beaten, and that multiple of those



                                          12
         USCA11 Case: 20-10498       Date Filed: 09/27/2021   Page: 13 of 13



agents kicked and hit him. He later named the defendants, including Hearn,

Franks, and Tallichet, after Rott identified them during discovery. All three

officers admitted to being present. Therefore, given the record as a whole and in

the light most favorable to Grimes, a reasonable jury could infer that Hearn,

Franks, and Tallichet arrived fairly quickly and either participated in beating him

or failed to intervene.

      Accordingly, we reverse the district court’s order granting judgment

notwithstanding the verdict and remand the case to the district court to reinstate the

jury verdict.

      REVERSED AND REMANDED.




                                          13